PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,594,786
Issue Date:  14 March 2017
Application No. 14/155,315
Filing or 371(c) Date: 14 Jan 2014
Attorney Docket No. 1933.2710001


:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.182 received on May 13, 2022, requesting the entry of a benefit claim in this issued patent.

The petition is DISMISSED as inappropriate.

Receipt of the petition fee and both a certificate of correction and the associated fee is acknowledged.

BACKGROUND

This application was filed on January 14, 2014, with an Application Data Sheet (ADS) that contains the following section on the second and third pages:


    PNG
    media_image2.png
    166
    743
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    122
    736
    media_image3.png
    Greyscale

This benefit claim is ineffective, since it fails to set forth the relationship of the applications.  See 35 U.S.C. § 120 and 37 C.F.R. §§ 1.76(b)(5) and 1.78(d)(2).  A non-provisional application cannot be a nonprovisional of an earlier filed nonprovisional application: a non-provisional application can only be a nonprovisional of an earlier filed provisional application.1

On January 31, 2014, the USPTO issued a filing receipt which sets forth, in pertinent part:


    PNG
    media_image4.png
    57
    681
    media_image4.png
    Greyscale


For applications filed under 35 U.S.C. § 111(a), any domestic benefit claims under 37 C.F.R. § 1.78 must be submitted within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior-filed application (37 C.F.R. 
§§ 1.78(a)(4) and 1.78(d)(3)(ii)).  In this instance, this date is Monday, April 14, 2014.  When April 14, 2014 passed without a properly made benefit claim to a prior-filed  application, the opportunity for presenting a timely benefit claim to prior-filed application number 14/140,643 expired.  

This application issued as U.S. patent number 9,594,786 on March 14, 2017 with no benefit claim listed on the first page.

APPLICABLE STATUTE AND REGULATIONS
35 U.S.C. § 120 sets forth, in toto: 

An application for patent for an invention disclosed in the manner provided by section 112(a) (other than the requirement to disclose the best mode) in an application previously filed in the United States, or as provided by section 363 or 385, which names an inventor or joint inventor in the previously filed application shall have the same effect, as to such invention, as though filed on the date of the prior application, if filed before the patenting or abandonment of or termination of proceedings on the first application or on an application similarly entitled to the benefit of the filing date of the first application and if it contains or is amended to contain a specific reference to the earlier filed application. No application shall be entitled to the benefit of an earlier filed application under this section unless an amendment containing the specific reference to the earlier filed application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this section. The Director may establish procedures, including the requirement for payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this section.

37 C.F.R. § 1.76(b)(5) sets forth, in toto: 

Domestic benefit information.  This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and 
§ 1.78.

37 C.F.R. § 1.78(a)(4) sets forth, in pertinent part: 

The reference required by paragraph (a)(3) of this section must be submitted during the pendency of the later-filed application. If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed provisional application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) 
(§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior-filed provisional application. Except as provided in paragraph (c) of this section, failure to timely submit the reference is considered a waiver of any benefit under 35 U.S.C. 119(e) of the prior-filed provisional application

37 C.F.R. § 1.78(d)(3)(ii) sets forth, in pertinent part: 

If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) 
(§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior-filed application.

37 C.F.R. § 1.78(e) sets forth, in toto: 

Delayed claims under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application, international application, or international design application.  If the reference required by 35 U.S.C. 120 and paragraph (d)(2) of this section is presented after the time period provided by paragraph (d)(3) of this section, the claim under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed copending nonprovisional application, international application designating the United States, or international design application designating the United States may be accepted if the reference required by paragraph (d)(2) of this section was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed application must be accompanied by: 

(1) The reference required by 35 U.S.C. 120 and paragraph (d)(2) of this section to the prior-filed application, unless previously submitted; 

(2) The petition fee as set forth in § 1.17(m); and 

(3) A statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

37 C.F.R. § 1.182 sets forth, in toto: 

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in §1.17(f).
ANALYSIS
A petition pursuant to 37 C.F.R. § 1.182 is appropriate in 
situations that are not specifically provided for in the regulations.  Patentee’s request for relief under 37 C.F.R. 
§ 1.182 must be dismissed as inappropriate since this situation is specifically provided for the regulations: see 37 C.F.R. 
§ 1.78(e), reproduced above.

Accordingly, Patentee’s request for the entry of this benefit claim and the issuance of a corrected filing receipt that shows the same is not granted.

CONCLUSION

The petition is dismissed.
Any response to this decision must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “renewed petition pursuant to 37 C.F.R. § 1.182.”  This is not a final agency action within the meaning of 5 U.S.C § 704.
Alternately, Patentee may wish to consider filing a petition pursuant to 37 C.F.R. § 1.78(e) along with:
A properly-marked corrected/updated ADS;
The petition fee; and,
Both the required statement (if Patentee is in a position to submit such a statement) and an explanation that supports a finding that the entire period of delay was unintentional.
Neither the certificate of correction nor the associated fee need be resubmitted.
How to respond to this decision :
The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  
Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.
Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior-filed application number 14/140,643 was filed as a non-provisional application on December 26, 2013.  On January 14, 2014, an original petition to convert application number 14/140,643 to a provisional application was received, which was dismissed via the issuance of a decision on December 21, 2020.  A renewed petition was received on February 19, 2021, which was dismissed via the issuance of a decision on April 23, 2021.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.